HANNAH, C.J., dissenting. I respectfully dissent. Murray fails as a class representative because she is not contractually obligated to arbitrate her claims against DIRECTV, and because it appears that virtually every other putative class member may be obligated to arbitrate his or her claims. A decision on class certification cannot be reached in this case without first deciding whether the other putative class members are under an obligation to arbitrate. Whether or not DIRECTV filed a motion to compel arbitration with regard to Murray or other putative class members is irrelevant. The analysis would be the same even if no motion to compel arbitration had been filed. At issue is Murray’s propriety as a class representative of her proposed class which requires comparison of her claims and status to those of the class she proposes to represent. She is under no obligation to arbitrate, so her claims of improper or illegal early cancellation fees will be tried in court. That does not appear to be so with the putative class members. Murray’s class could be composed of those who were charged early cancellation fees but who are not obligated to arbitrate because they were not provided with the agreements upon installation and who cancelled within such a short time. It could be a very small class, likely a class of one. The decision to arbitrate is a choice of legal forum. As such, the question of whether there is a duty to arbitrate presents a threshold issue of whether there is jurisdiction in the courts. It is not a defense to be considered after jurisdiction has been determined. “An | ^agreement to arbitrate is not a defense to an action.” Allied Bldg. Inspectors Int’l Union of Operating Eng’rs, Local Union 211, AFL-CIO v. Office of Labor of City of N.Y., 45 N.Y.2d 735, 408 N.Y.S.2d 476, 380 N.E.2d 303, 305 (1978); see also C & M 345 N. Main St., LLC v. Nikko Constr. Corp., 96 A.D.3d 794, 946 N.Y.S.2d 241, 242 (2012) (“[A]n agreement to submit a dispute to mediation and arbitration is not a defense to an action, and, thus, may not be the basis for a motion to dismiss.”). A motion to dismiss may not be based on arbitration alone because arbitration is not a defense to an action. In USA Check Cashers of Little Rock, Inc. v. Island, 349 Ark. 71, 78-79, 76 S.W.3d 243, 246-47 (2002), USA asserted that the defense of waiver based on an agreement to arbitrate precluded class certification. USA raised the issue of the defense of waiver as opposed to forum choice. In discussing Island, the majority errs to the extent it holds arbitration may not be considered in the context of deciding jurisdiction. If arbitration removes the dispute from jurisdiction in the courts, obviously there can be no class. Arbitration is a forum selection made by contracting parties. Whomever is selected by the parties to serve as arbitrator in their contract is “clothed with jurisdiction of the subject matter.” Wayte v. Wayte, 40 Ark. 163, 166 (1882). Arbitration is a matter of contract between the parties whereby they agree that a dispute should be submitted to arbitration. See Tyson Foods, Inc. v. Archer, 356 Ark. 136, 141, 147 S.W.3d 681, 684 (2004). The preliminary issue is whether there is a valid contract to arbitrate. Showmethemoney Check Cashers, Inc. v. Williams, 342 Ark. 112, 119, 27 S.W.3d 361, 365-66 (2000). If arbitration has been chosen, jurisdiction to decide the issues lies in that forum. I^The majority errs in failing to decide the arbitration issue. It is a threshold jurisdictional issue that must be decided before defenses are even considered. The facts make abundantly clear that Murray may be the only person who is not subject to the consumer agreement as a consequence of nondelivery of the agreement and almost immediate cancellation. She fails to qualify as a class representative. Therefore, I dissent. Special Justice MICHAEL O. PARKER joins in this dissent.